


EXHIBIT 10.18


AMENDMENT NO. 1 OF LNG SALE AND PURCHASE AGREEMENT
THIS AMENDMENT NO. 1 OF LNG SALE AND PURCHASE AGREEMENT (“Amendment”) is made
and entered into as of February 18, 2013, by and between Sabine Pass
Liquefaction, LLC, a Delaware limited liability company whose principal place of
business is located at 700 Milam St., Suite 800, Houston, TX 77002 (“Seller”),
and GAIL (India) Limited, a company incorporated and existing under the laws of
India whose principal place of business is located at 16, Bhikaiji Cama Place,
R.K. Puram, New Delhi, India 110066 (“Buyer”). Buyer and Seller are each
referred to herein as a “Party” and collectively as the “Parties”.
Recitals
(A)
Seller and Buyer are parties to that certain LNG Sale and Purchase Agreement
dated as of December 11, 2011 (“Agreement”); and

(B)
Seller and Buyer desire to amend the Agreement to clarify the rights and
obligations of the Parties under the Agreement regarding certain conditions
precedent, start-up timing, and other terms, all as set forth herein.

It is agreed:
1.
Definitions

Capitalized terms used in or incorporated into this Amendment and not otherwise
defined herein have the meanings given to them in the Agreement.
2.Amendments
2.1.Section 1.1 of the Agreement is amended by deleting in their entirety the
definitions of “Bridging    
Period”, “Bridging Start Date”, and “Bridging Volume”.
2.2.Section 1.1 of the Agreement is further amended by deleting in its entirety
the definition of “Designated
Train”, and the following definition is inserted in lieu thereof:
Designated Train:
(i) the second (2nd) Train to be constructed at the Sabine Liquefaction Facility
pursuant to the Lump Sum Turnkey Agreement for the Engineering, Procurement and
Construction of the Sabine Pass LNG Stage 2 Liquefaction Facility dated December
20, 2012, between Seller and Bechtel Oil, Gas and Chemicals, Inc.; (ii) in the
event that the agreement described in clause (i) were to be terminated and a
replacement engineering, procurement and construction contract were to be
entered into by Seller for the third (3rd) and fourth (4th) Trains to be
constructed at


- 1 -

--------------------------------------------------------------------------------




the Sabine Liquefaction Facility, the second (2nd) Train to be constructed
pursuant to such contract; or (iii) in the event that the agreement described in
clause (i) were to be terminated and a replacement engineering, procurement and
construction contract were to be entered into by Seller solely for the fourth
(4th) Train to be constructed at the Sabine Liquefaction Facility, the Train to
be constructed pursuant to such contract;
2.3.
Section 2.2.1(c) of the Agreement is amended by deleting the last “and” therein.

2.4.
Section 2.2.1(d) of the Agreement is deleted in its entirety, and the following
Section 2.2.1(d) is inserted in lieu thereof:

(d)
the Approvals required for Seller to export LNG from the Designated Train are in
full force and effect; and

2.5.
A new Section 2.2.1(e) is added to the Agreement as follows:

(e)
Seller has issued to the Person primarily responsible for construction of the
Designated Train and any other facilities at the Sabine Pass Facility needed to
enable Seller to fulfill its obligations under this Agreement, an unconditional
full notice to proceed with the construction of the Designated Train and any
other facilities at the Sabine Pass Facility needed to enable Seller to fulfill
its obligations under this Agreement.

2.6.
Section 2.2.3 of the Agreement is amended by deleting the words “June 30th,
2013” and replacing them with the words “December 31st, 2013”.

2.7.
Section 4.2.1 of the Agreement is deleted in its entirety, and the following
Section 4.2.1 is inserted in lieu thereof:

4.2.1
The period that begins on the first Day of the Month that follows the date that
is fifty-seven (57) Months after the CP Fulfillment Date and ends one hundred
eighty (180) Days later shall be the “First Window Period”.

2.8.
Section 4.5 of the Agreement is deleted in its entirety.

2.9.
All provisions of the Agreement not specifically amended hereby shall remain in
full force and effect.


- 2 -

--------------------------------------------------------------------------------




3.
Miscellaneous

3.1.
Dispute Resolution; Immunity. The provisions of Section 21.1 (Dispute
Resolution) and Section 21.4 (Immunity) of the Agreement shall apply in this
Amendment as if incorporated herein mutatis mutandis on the basis that
references therein to the Agreement are to this Amendment.

3.2.
Governing Law. This Amendment shall be governed by and construed in accordance
with the laws of the State of New York (United States of America) without regard
to principles of conflict of laws that would specify the use of other laws.

3.3.
Entire Agreement. The Agreement, as amended by this Amendment, constitutes the
entire agreement between the Parties and includes all promises and
representations, express or implied, and supersedes all other prior agreements
and representations, written or oral, between the Parties relating to the
subject matter thereof.

3.4.
Amendments and Waiver. This Amendment may not be supplemented, amended, modified
or changed except by an instrument in writing signed by Seller and Buyer and
expressed to be a supplement, amendment, modification or change to the
Agreement. A Party shall not be deemed to have waived any right or remedy under
this Amendment by reason of such Party's failure to enforce such right or
remedy.

3.5.
Counterparts. This Amendment may be executed in two counterparts and each such
counterpart shall be deemed an original Amendment for all purposes, provided
that neither Party shall be bound to this Amendment unless and until both
Parties have executed a counterpart.


- 3 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties hereto have executed this Amendment as of the
date first above written.
SELLER:
 
BUYER:
SABINE PASS LIQUEFACTION, LLC
 
GAIL (INDIA) LIMITED
/s/ H. D. Thames
 
/s/ Rajesh Vedvyas
Name: H. Davis Thames
 
Name: Rajesh Vedvyas
Title: Executive Vice President
 
Title: Executive Director




- 4 -